IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

TODD MISAMORE,                        NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-4574

SWIFT TRANSPORTATION,
AND GALLAGHER BASSETT
SVCS.,

      Appellees.

_____________________________/

Opinion filed May 19, 2016.

An appeal from an order of the Judge of Compensation Claims.
Neal P. Pitts, Judge.

Date of Accident: December 10, 2014.

Nicolette E. Tsambis of Smith, Feddeler, Smith, P.A., Lakeland, for Appellant.

Jamey S. Rodgers of McDonald & Rodgers, P.A., Altamonte Springs, for Appellees.



PER CURIAM.

      AFFIRMED.

RAY, MAKAR and OSTERHAUS, JJ., CONCUR.